UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) (x) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period of to Commission File Number000-53935 Harvard Illinois Bancorp, Inc. (Exact name of Registrant as specified in its charter) Maryland 27-2238553 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 58 N. Ayer Street Harvard, IL (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(815) 943-5261 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (x)Yes ( )No Indicate by check mark whether the Registrant has submitted electronic and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period the registrant was required to submit and post such filings). (x)Yes ( )No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer”, “accelerated filer” and “smaller reporting Company” in Rule 12b-2 of the Exchange Act. ( )Large Accelerated Filer ( )Accelerated Filer ( )Non-Accelerated Filer (x)Smaller Reporting Company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ( )Yes (x)No As of November 14, 2013, 833,851 shares of the Registrant’s common stock, par value $0.01 per share, were issued and outstanding. 1 HARVARD ILLINOIS BANCORP, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED September 30, 2013 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Stockholders’Equity 6 Consolidated Statements of Cash Flows 7 Notes to the Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 42 Item 3. Quantitative and Qualitative Disclosures About Market Risk 61 Item 4. Controls and Procedures 61 PART II OTHER INFORMATION 62 Item 1. Legal Proceedings 62 Item 1A. Risk Factors 62 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 62 Item 3. Defaults Upon Senior Securities 62 Item 4. Mine Safety Disclosures 62 Item 5. Other Information 62 Item 6. Exhibits 62 Signatures 63 2 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS HARVARD ILLINOIS BANCORP, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (Unaudited) September 30, December 31, Assets Cash and due from banks $ $ Interest-bearing demand deposits in banks Securities purchased under agreements to resell Cash and cash equivalents Interest-bearing deposits with other financial institutions Available-for-sale securities Held-to-maturity securities, at amortized cost (estimated fair value of $893 and $1,314 at September 30, 2013 and December 31, 2012, respectively) Loans, net of allowance for loan losses $2,500 and $2,550 at September 30, 2013 and December 31, 2012, respectively Premises and equipment, net Federal Home Loan Bank stock, at cost Foreclosed assets held for sale Accrued interest receivable Deferred income taxes Bank-owned life insurance Loan servicing rights Other 94 Total assets $ $ Liabilities and Equity Liabilities Deposits Demand $ $ Savings, NOW and money market Certificates of deposit Total deposits Federal Home Loan Bank advances Advances from borrowers for taxes and insurance Deferred compensation Accrued interest payable 24 29 Other Total liabilities Commitments and Contingencies — — Stockholders’ Equity Preferred stock, $.01 par value, 1,000,000 shares authorized, no shares issued or outstanding — — Common stock, $.01 par value, 30,000,000 shares authorized; 833,302 and 816,076 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively 8 8 Additional paid-in capital Unearned ESOP shares, at cost ) ) Amount reclassified on ESOP shares ) ) Retained earnings Accumulated other comprehensive income (loss), net of tax (4 ) 7 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the consolidated financial statements. 3 HARVARD ILLINOIS BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands) (Unaudited) Three Months Ended September 30, (Unaudited) Nine Months Ended September 30, Interest and Dividend Income Interest and fees on loans $ Securities Taxable 17 41 73 Tax-exempt 10 5 28 7 Securities purchased under agreements to resell 55 33 Other 20 24 61 74 Total interest and dividend income Interest Expense Deposits Federal Home Loan Bank advances 61 87 Total interest expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Noninterest Income Customer service fees 76 64 Brokerage commission income — 5 1 25 Net realized gains on loan sales 47 17 Losses on other than temporary impairment of equity securities — — — (1 ) Loan servicing fees 49 46 Bank-owned life insurance income, net 27 30 84 92 Other 3 3 7 9 Total noninterest income Noninterest Expense Compensation and benefits Occupancy Data processing 79 82 Professional fees 71 28 Marketing 21 18 73 46 Office supplies 17 7 35 34 Federal deposit insurance 37 37 Indirect automobile loan servicing fee 27 28 80 82 Foreclosed assets, net ) 30 42 Other 62 Total noninterest expense Income Before Income Taxes Provision for Income Taxes 31 55 60 Net Income $ Earnings Per Share Basic (Note 4) $ Diluted Cash Dividends Per Share — — See accompanying notes to the consolidated financial statements. 4 HARVARD ILLINOIS BANCORP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in thousands) (Unaudited) Three Months Ended September 30, (Unaudited) Nine Months Ended September 30, Net Income $ Other Comprehensive Income (Loss) Unrealized appreciation (depreciation) on available-for-sale securities, net of taxes (benefit) of $12 and $3 for the three months ended September 30, 2013 and 2012, respectively and $(5) and 3 for the nine months ended September 30, 2013 and 2012, respectively 22 6 ) 6 Less: reclassification adjustment for loss on other-than-temporary impairment of equity securities included in net income, net of taxes of $0 for the three and nine months ended September 30, 2013 and 2012, respectively — — — (1 ) Comprehensive Income $ See accompanying notes to the consolidated financial statements. 5 HARVARD ILLINOIS BANCORP, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Dollars in thousands) Common Stock Additional Paid-in Capital Unearned ESOP Shares Amount Reclassified On ESOP Shares Retained Earnings Accumulated Other Comprehensive Income (Loss) Total For the Nine Months Ended September 30, 2013 (unaudited) Balance, January 1, 2013 $ 8 $ $ ) $ ) $ $ 7 $ Net income — Other comprehensive income (loss) — ) ) ESOP shares earned, 3,139 shares — 13 31 — — — 44 Stock-based compensation expense — 86 — 86 Reclassification due to change in fair value of common stock in ESOP subject to contingent repurchase obligation — — — ) — — ) Exercise of stock options, 17,226 shares — Dividends on common stock $.10 per share — ) — ) Balance, September 30, 2013 $ 8 $ $ ) $ ) $ $ (4 ) $ For the Nine Months Ended September 30, 2012 (unaudited) Balance, January 1, 2012 $ 8 $ $ ) $ ) $ $ 23 $ Net income — Other comprehensive income — 5 5 ESOP shares earned, 3,139 shares — 2 31 — — — 33 Stock-based compensation expense — 94 — 94 Reclassification due to change in fair value of common stock in ESOP subject to contingent repurchase obligation — — — ) — — ) Balance, September 30, 2012 $ 8 $ $ ) $ ) $ $ 28 $ See accompanying notes to consolidated financial statements. 6 HARVARD ILLINOIS BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Nine Months Ended September 30, Operating Activities Net income $ $ Items not requiring (providing) cash Depreciation Provision for loan losses Amortization (accretion) of premiums and discounts on securities 25 ) Deferred income taxes ) ) Net realized gains on loan sales ) ) Loss on other than temporary impairment of equity securities — 1 Losses and write down on foreclosed assets held for sale 34 Bank-owned life insurance income, net ) ) Originations of loans held for sale ) ) Proceeds from sales of loans held for sale ESOP compensation expense 44 33 Stock-based compensation expense 86 94 Changes in Accrued interest receivable ) ) Other assets Accrued interest payable (5 ) — Deferred compensation 67 67 Other liabilities Net cash provided by operating activities Investing Activities Net (increase) decrease in interest-bearing deposits ) Purchases of available-for-sale securities ) ) Proceeds from maturities and pay-downs of available-for-sale securities Proceeds from maturities and pay-downs of held-to-maturity securities Net change in loans ) ) Purchase of premises and equipment ) ) Purchases of Federal Home Loan Bank stock ) — Proceeds from redemption of Federal Home Loan Bank stock Proceeds from sale of foreclosed assets Net cash provided by (used in) investing activities ) Financing Activities Net decrease in demand deposits, money market, NOW and savings accounts ) ) Net decrease in certificates of deposit, including brokered certificates ) ) Net decrease in advances from borrowers for taxes and insurance ) ) Proceeds from Federal Home Loan Bank advances Repayments of Federal Home Loan Bank advances ) ) Dividends paid ) — Stock options exercised — Net cash used in financing activities ) ) Net Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Supplemental Cash Flows Information Interest paid $ $ Income taxes paid Foreclosed assets acquired in settlement of loans See accompanying notes to unaudited consolidated financial statements. 7 HARVARD ILLINOIS BANCORP, INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Dollar amounts in thousands) Note 1: Basis of Financial Statement Presentation The consolidated financial statements include the accounts of Harvard Illinois Bancorp, Inc. (Company) and its wholly-owned subsidiary, Harvard Savings Bank (Bank). All significant intercompany accounts and transactions have been eliminated in consolidation. The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial reporting and with instructions for Form 10–Q and Rule 10–01 of Regulation S–X. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations. The preparation of consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the balance sheet date and revenues and expenses for the period. Actual results could differ from these estimates. In the opinion of management, the preceding unaudited consolidated financial statements contain all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the financial condition of the Company as of September 30, 2013 and December 31, 2012, and the results of its operations for the three and nine month periods ended September 30, 2013 and 2012. These consolidated financial statements should be read in conjunction with the consolidated financial statements of the Company for the year ended December 31, 2012 included as part of the Company’s Form 10-K (File No. 000-53935) (2012 Form 10-K) filed with the Securities and Exchange Commission on March 22, 2013. The results of operations for the nine month period ended September 30, 2013 are not necessarily indicative of the results that may be expected for the entire year. For further information, refer to the consolidated financial statements and footnotes thereto included in the 2012 Form 10–K. Note 2: New Accounting Pronouncements Recent and Future Accounting Requirements In February 2013, the FASB issued ASU No. 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income . This ASU improves the transparency of reporting of amounts reclassified out of accumulated other comprehensive income. The amendments in ASU 2013-02 do not change the current requirements for reporting net income or other comprehensive income in financial statements. The new amendments will require the Company to present (either on the face of the statements where net income is presented or in the notes) the effects on the line items of net income of significant amounts reclassified out of accumulated other comprehensive income. It will also require a cross-reference to other disclosures currently required. For public entities, the amendments are effective for reporting periods beginning after December 15, 2012. The Company adopted the ASU during the first quarter of 2013. In July 2013, the FASB issued guidance within ASU 2013-11, Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists . The amendments in ASU 2013-11 to Topic 740, Income Taxes , provide guidance on the financial statement presentation of unrecognized tax benefits when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists. The amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. The adoption of this guidance is not expected to have a material impact on the Company’s Consolidated Financial Statements. 8 Note 3: Stock-based Compensation In connection with the Bank’s conversion to stock form, the Bank established an ESOP for the exclusive benefit of eligible employees (all salaried employees who have completed at least 1,000 hours of service in a twelve-month period and have attained the age of 18). The ESOP borrowed funds from the Company in an amount sufficient to purchase 62,775 shares (approximately 8% of the common stock issued in the stock offering). The loan is secured by the shares purchased and is being repaid by the ESOP with funds from contributions made by the Bank and dividends received by the ESOP, with funds from any contributions on ESOP assets. Contributions are being applied to repay interest on the loan first, then the remainder are being applied to principal. The loan is expected to be repaid over a period of up to 15 years. Shares purchased with the loan proceeds are being held in a suspense account for allocation among participants as the loan is repaid. Contributions to the ESOP and shares released from the suspense account are allocated among participants in proportion to their compensation, relative to total compensation of all active participants. Participants vest 100% in their accrued benefits under the employee stock ownership plan after three vesting years, with no prorated vesting prior to reaching three vesting years. Vesting is accelerated upon retirement, death or disability of the participant or a change in control of the Bank. Forfeitures will be reallocated to remaining plan participants. Benefits may be payable upon retirement, death, disability, separation from service, or termination of the ESOP. Since the Bank’s annual contributions are discretionary, benefits payable under the ESOP cannot be estimated. Participants receive the shares at the end of employment. Because the Company’s stock is not traded on an established market, as of September 30, 2013, it is required to provide the participants in the Plan with a put option to repurchase their shares. This repurchase obligation is reflected in the Company’s financial statements in other liabilities and reduces shareholders’ equity by the estimated fair value of the earned shares. The Company is accounting for its ESOP in accordance with ASC Topic 718, Employers Accounting for Employee Stock Ownership Plans . Accordingly, the debt of the ESOP is eliminated in consolidation and the shares pledged as collateral are reported as unearned ESOP shares in the consolidated balance sheet. Contributions to the ESOP shall be sufficient to pay principal and interest currently due under the loan agreement. As shares are committed to be released from collateral, the Company reports compensation expense equal to the average market price of the shares for the respective period, and the shares become outstanding for earnings per shares computations. Dividends, if any, on unallocated ESOP shares are recorded as a reduction of debt and accrued interest. ESOP compensation expense for the nine months ended September30, 2013 and 2012 was $44 and $33, respectively. A summary of ESOP shares is as follows: September 30, December 31, Allocated shares Shares released for allocation Unearned shares Total ESOP shares Fair value of unearned ESOP shares $ $ The Company is obligated at the option of each beneficiary to repurchase shares of the ESOP upon the beneficiary’s termination or after retirement. At September 30, 2013, the fair value of the 15,694 allocated shares held by the ESOP is $226. The fair value of all shares subject to the repurchase obligation is $226. On May 26, 2011, the stockholders approved the Harvard Illinois Bancorp, Inc. 2011 Equity Incentive Plan (the “Equity Incentive Plan”) for employees and directors of the Company. The Equity Incentive Plan authorizes the issuance of up to 109,856 shares of the Company’s common stock, with no more than 31,387 of shares as restricted stock awards and 78,469 as stock options, either incentive stock options or non-qualified stock options. The exercise price of options granted under the Equity Incentive Plan may not be less than the fair market value on the date the stock option is granted. The compensation committee of the board of directors has sole discretion to determine the amount and to whom equity incentive awards are granted. Certain option awards provide for accelerated vesting if there is a change of control (as defined in the Equity Incentive Plan). 9 On June23, 2011, the compensation committee of the board of directors approved the awards of 73,761 options to purchase Company stock and 31,387 shares of restricted stock. Of the 73,761 stock options granted, 63,167 were qualified stock options and 10,594 were nonqualified. The remaining 4,708 options were awarded on November 29, 2012. Stock options and restricted stock vest over a five year period, and stock options expire ten years after issuance. Apart from the vesting schedule for both stock options and restricted stock, there are no performance-based conditions or any other material conditions applicable to the awards issued. A summary of the option activity under the Equity Incentive Plan as of September 30, 2013, and changes for the nine months then ended, is presented below: September 30, 2013 Shares Weighted- Average Exercise Price Weighted- Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding, January 1, 2013 Granted — — Exercised ) Forfeited or expired — — Outstanding, September 30, 2013 $ $ Exercisable, September 30, 2013 $ $ 78 Stock-based compensation expense for stock options for the nine month periods ended September 30, 2013 and 2012 was $49 and $45, respectively. As of September 30, 2013, total unrecognized compensation costs related to nonvested stock options amounted to $189. That cost is expected to be recognized over a weighted-average period of 2.89 years. A summary of the status of the Company’s nonvested stock options as of September 30, 2013, and changes during the nine month period then ended, is presented below: Shares Weighted- Average Grant-Date Fair Value Nonvested, January 1, 2013 $ Granted — — Vested Forfeited — — Nonvested, September 30, 2013 $ 10 The following table summarizes the nonvested restricted stock activity for the nine months ended September 30, 2013 and 2012, respectively: Shares Weighted Average Grant-Date Fair Value Nonvested at December 31, 2012 $ Granted — — Vested Forfeited — — Nonvested at September 30, 2013 $ The fair value of the restricted stock awards is amortized to compensation expense over the vesting period (five years) and is based on the market price of the Company’s common stock at the date of grant multiplied by the number of shares granted that are expected to vest. At the date of grant the par value of the shares granted was recorded in equity as a credit to common stock and a debit to paid-in capital. Stock-based compensation expense for restricted stock for the nine month periods ended September 30, 2013 and 2012 was $37 and $48, respectively. Unrecognized compensation expense for nonvested restricted stock awards was $132 at September 30, 2013 and is expected to be recognized over a weighted average period of 2.73 years. Total compensation expense under the Equity Incentive Plan for the nine month periods ended September 30, 2013 and 2012 was $86 and $94, respectively. Note 4: Earnings Per Common Share (“EPS”) Basic and diluted earnings per common share are presented for the three-month and nine-month periods ended September30, 2013 and 2012. The factors used in the earnings per common share computation follow: Three Months Ended September 30, Three Months Ended September 30, Nine Months Ended September 30, Nine Months Ended September 30, Net income $ Basic weighted average shares outstanding Less: Average unallocated ESOP shares ) Basic average shares outstanding Diluted effect of stock options — — Diluted effect of restricted stock awards Diluted average shares outstanding Basic earnings per share $ Diluted earnings per share $ Options to purchase 73,761 shares at weighted-average exercise prices of $8.10 were outstanding at September 30, 2012, but were not included in the computation of diluted earnings per share as the options were considered antidilutive for the periods ended September 30, 2012. 11 Note 5: Securities Purchased Under Agreements to Resell The Company enters into purchases of securities under agreements to resell. The amounts advanced under these agreements were $18,777 and $19,014 at September 30, 2013 and December 31, 2012, respectively, and represent short-term cash investment alternatives. These agreements are over-collateralized by 103% with collateral consisting of securities guaranteed by the “full faith and credit” of the United States government, typically SBA securities. During the period, the securities were delivered by appropriate entry into the third-party custodian’s account designated by the Company under a written custodial agreement that explicitly recognizes the Company’s interest in the securities. At September 30, 2013 and December 31, 2012, these agreements mature by notice by the Company or 30 days by the custodian. At September 30, 2013 and December31, 2012, agreements to resell securities purchased were outstanding with the following entities: September 30, December 31, First Farmers Financial $ $ — Banes — Coastal Securities ESI — HEC Opportunity Fund BCM High Income Fund, LP — Total $ $ Note 6: Securities The amortized cost and approximate fair value of securities, together with gross unrealized gains and losses, of securities are as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Available-for-sale Securities: September 30, 2013: U.S. government agencies $ $ — $ (9 ) $ State and political subdivisions 2 ) Mortgage-backed: Government-sponsored enterprises (GSE) – residential 14 — Equity securities 35 — $ $ 51 $ ) $ December 31, 2012: U.S. Government and federal agency $ $ 5 $ ) $ Mortgage-backed: Government-sponsored enterprises (GSE) – residential 21 — State and political subdivisions 5 ) Equity securities 16 — $ $ 47 $ ) $ 12 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Held-to-maturity Securities: September 30, 2013: U.S. government agencies $ $ 7 $ — $ Mortgage-backed: Government-sponsored enterprises (GSE) – residential 14 — — 14 Private-label residential 12 — $ $ 19 $ — $ December 31, 2012: U.S. Government agencies $ $ 21 $ — $ Mortgage-backed: Government-sponsored enterprises (GSE) – residential 17 1 — 18 Private-label residential 29 — $ $ 51 $ — $ The Company held no securities of a single issuer at September 30, 2013 or December 31, 2012 with a book value that exceeded 10% of total equity, with the exception of obligations of U.S. Treasury and other U.S. government agencies and corporations. Available for sale equity securities consist of shares in the Shay Asset Management mutual funds, shares of FHLMC common stock, and shares in other financial institutions. Other than temporary impairments recorded for the nine month periods ended September 30, 2013 and 2012 totaled $0 and $1, respectively. As of September 30, 2013 and December 31, 2012, the Company held investments in Shay Asset Management mutual funds with a fair value of $457 and $447. The investments in mutual funds are valued using available market prices. Management performed an analysis and deemed the remaining investment in the mutual funds was not other than temporarily impaired as of September 30, 2013 and December 31, 2012. As of September 30, 2013 and December 31, 2012, the Company held an investment in FHLMC common stock with a fair value of $9 and $2, respectively. The investment in FHLMC common stock is valued using available market prices. Management performed an analysis and deemed the remaining investment in FHLMC common stock was not other than temporarily impaired as of September 30, 2013 and December 31, 2012. As of September 30, 2013 and December 31, 2012, the Company held investments in other equity securities with a fair value of $23 and $17, respectively. The Company recorded other-than-temporary impairments on other equity securities of $0 and $0 for the nine month periods ended September 30, 2013 and 2012, respectively. Management performed an analysis and deemed the remaining investment in other equity securities was not other than temporarily impaired as of September 30, 2013 and December 31, 2012. The carrying value of securities pledged as collateral, to secure public deposits and for other purposes was $1,134 and $934 as of September 30, 2013 and December 31, 2012, respectively. There were no sales of available-for-sale securities for the nine months ended September 30, 2013 and 2012. 13 The amortized cost and fair value of available-for-sale securities and held-to-maturity securities at September 30, 2013, by contractual maturity, are shown below. Expected maturities will differ from contractual maturities because issuers may have the right to call or prepay obligations with or without call or prepayment penalties. Available-for-sale Held-to-maturity Amortized Cost Fair Value Amortized Cost Fair Value Within one year $ One to five years — — Five to ten years — — After ten years — Mortgage-backed securities Equity securities — — Totals $ Certain investments in debt and marketable equity securities are reported in the financial statements at amounts less than their historical cost. Total fair value of these investments at September 30, 2013 and December 31, 2012 was $3,285 and $2,846, respectively, which is approximately 47% and 31% of the Company’s available-for-sale and held-to-maturity investment portfolio. These declines primarily resulted from recent increases in market interest rates. Management believes the declines in fair value for these securities are not other-than-temporary. The following table shows the Company’s securities’ gross unrealized losses and fair value of the Company’s securities with unrealized losses that are not deemed to be other-than-temporarily impaired, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position at September 30, 2013 and December 31, 2012: September 30, 2013 Less than 12 Months 12 Months or More Total Description of Securities Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Available-for-sale: U.S. government and federal agency $ — $ — $ $ (9 ) $ $ (9 ) State and political subdivisions ) (4 ) ) Total temporarily impaired securities $ $ ) $ $ ) $ $ ) December 31, 2012 Less than 12 Months 12 Months or More Total Description of Securities Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Available-for-sale: U.S. government and federal agency $ $ ) $ — $ — $ $ ) State and political subdivisions ) — — ) Total temporarily impaired securities $ $ ) $ — $ — $ $ ) 14 Note 7: Loans Classes of loans include: September 30, December 31, Mortgage loans on real estate One-to-four family $ $ Home equity lines of credit and other 2 nd mortgages Multi-family residential 51 Commercial Farmland Construction and land development Total mortgage loans on real estate Commercial and industrial Agricultural Purchased indirect automobile, net of dealer reserve Other consumer Less Loans in process 2 — Net deferred loan fees and costs (8 ) (4 ) Allowance for loan losses Net loans $ $ The Company believes that sound loans are a necessary and desirable means of employing funds available for investment. Recognizing the Company’s obligations to its depositors and to the communities it serves, authorized personnel are expected to seek to develop and make sound, profitable loans that resources permit and that opportunity affords. The Company maintains lending policies and procedures in place designed to focus our lending efforts on the types, locations, and duration of loans most appropriate for our business model and markets. The Company’s principal lending activity is the origination of one-to four-family residential mortgage loans but also includes commercial real estate loans, farmland loans, commercial and industrial, home equity, construction, agricultural and other loans. The primary lending market is McHenry, Grundy and to a lesser extent Boone Counties in Illinois and Walworth County in Wisconsin. Generally, loans are collateralized by assets, primarily real estate, of the borrowers and guaranteed by individuals. The loans are expected to be repaid from cash flows of the borrowers or from proceeds from the sale of selected assets of the borrowers. Pursuant to applicable law, the aggregate amount of loans that the Company is permitted to make to any one borrower or a group of related borrowers is generally limited to 25% of our total capital plus the allowance for loan losses. Our lending is subject to written underwriting standards and origination procedures. Decisions on loan applications are made on the basis of detailed applications submitted by the prospective borrower and property valuations (consistent with our appraisal policy) prepared by outside independent licensed appraisers approved by our board of directors as well as internal evaluations, where permitted by regulations. The loan applications are designed primarily to determine the borrower’s ability to repay the requested loan, and the more significant items on the application are verified through use of credit reports, financial statements and tax returns. Under our loan policy, the individual processing an application is responsible for ensuring that all documentation is obtained prior to the submission of the application to an officer for approval. An officer then reviews these materials and verifies that the requested loan meets our underwriting guidelines described below. All one-to-four family residential loans up to $500,000, vacant land loans up to $250,000, and any consumer loans require approval of a quorum of our retail loan committee consisting of five officers. All such loan approvals are reported at the next board meeting following said approval. All secured commercial loans, including agricultural loans, up to $1,500,000 and unsecured loans up to $250,000 must be approved by our commercial credit management committee, which currently consists of our Chief Executive Officer, Executive Vice President, Secretary – Treasurer and our Vice President – 15 Commercial Loan Officer. These approvals are reported at the next board meeting following said approval. All other loans must be approved by the board. Generally, title insurance or title searches on our mortgage loans are required as well as fire and extended coverage casualty insurance in amounts at least equal to the principal amount of the loan or the value of improvements on the property, depending on the type of loan. One-to-Four Family Residential Mortgage Loans The cornerstone of our lending program has long been the origination of long-term permanent loans secured by mortgages on owner-occupied one-to-four family residences. Virtually all of the residential loans originated are secured by properties located in our market area. Due to consumer demand in the current low market interest rate environment, many of our recent originations are 10- to 30-year fixed-rate loans secured by one-to-four family residential real estate. The Company generally originates fixed-rate one-to-four family residential loans in accordance with secondary market standards to permit their sale. During the last several years, consistent with our asset-liability management strategy, most of the fixed rate one-to-four family residential loans we originated with original terms to maturity in excess of ten years were sold in the secondary market. During recent years, as a part of our asset/liability management policy, seven-year balloon loans with up to 30-year amortization schedules secured by one-to-four family real estate have been originated. In order to reduce the term to repricing of the loan portfolio, adjustable-rate one-to-four family residential mortgage loans were originated. However, our ability to originate such loans is limited in the current low interest rate environment due to low consumer demand. Our current adjustable-rate mortgage loans carry interest rates that adjust annually at a margin over the one year U.S. Treasury index. Many of our adjustable-rate one-to-four family residential mortgage loans have fixed rates for initial terms of three to five years. Such loans carry terms to maturity of up to 30 years. The adjustable-rate mortgage loans currently offered by the Company generally provide for a 200 basis point annual interest rate change cap and a lifetime cap of 600 basis points over the initial rate. Although adjustable-rate mortgage loans may reduce to an extent our vulnerability to changes in market interest rates because they periodically reprice as interest rates increase, the required payments due from the borrower also increase (subject to rate caps), increasing the potential for default by the borrower. At the same time, the marketability of the underlying collateral may be adversely affected by higher interest rates. Upward adjustments of the contractual interest rate are also limited by the maximum periodic and lifetime rate adjustments permitted by our loan documents. Moreover, the interest rates on many of our adjustable-rate loans do not adjust for the first three to five years. As a result, the effectiveness of adjustable-rate mortgage loans may be limited during periods of rapidly rising interest rates. The Company evaluates both the borrower’s ability to make principal, interest and escrow payments and the value of the property that will secure the loan. One-to-four family residential mortgage loans do not currently include prepayment penalties, are non-assumable and do not produce negative amortization. One-to-four family residential mortgage loans customarily include due-on-sale clauses giving the Company the right to declare the loan immediately due and payable in the event that, among other things, the borrower sells the property subject to the mortgage. Residential mortgage loans are originated for our portfolio with loan-to-value ratios of up to 75% for one-to-four family homes, with higher limits applicable to loans with private mortgage insurance on owner-occupied residences. Commercial Real Estate Loans In an effort to enhance the yield and reduce the term to maturity of our loan portfolio, the Company has sought to increase its commercial real estate loans. Most of the commercial real estate loans have balloon loan terms of three to ten years with amortization terms of 15 to 25 years and fixed interest rates. The maximum loan-to-value ratio of the commercial real estate loans is generally 75%. The Company considers a number of factors in originating commercial real estate loans. The qualifications and financial condition of the borrower are evaluated, including credit history, profitability and expertise, as well as the value and condition of the property securing the loan. When evaluating the qualifications of the borrower, the financial resources of the borrower, the borrower’s experience in owning or managing similar property and the borrower’s payment history with the Company and other financial institutions are considered. In evaluating the property securing the loan, the factors considered include the net operating income of the mortgaged property before debt service and depreciation, the ratio of the loan amount to the appraised value of the mortgaged property and the debt service coverage ratio (the ratio of net operating income to debt service). All commercial real estate loans are appraised by outside independent appraisers approved by the board of directors or by internal evaluations, where permitted by regulation. Personal guarantees are generally obtained from the principals of commercial real estate loans. 16 Loans secured by commercial real estate generally are larger than one-to-four family residential loans and involve greater credit risk. Commercial real estate loans often involve large loan balances to single borrowers or groups of related borrowers. Repayment of these loans depends to a large degree on the results of operations and management of the properties securing the loans or the businesses conducted on such property, and may be affected to a greater extent by adverse conditions in the real estate market or the economy in general. Accordingly, the nature of these loans makes them more difficult for management to monitor and evaluate. Multi-Family Real Estate Loans The Company has a limited number of loans on multi-family residences in our market area. Such loans have terms and are underwritten similarly to our commercial real estate loans and are subject to similar risks. Home Equity Loans The Company originates variable-rate home equity lines-of-credit and, to a lesser extent, fixed-rate loans secured by junior liens on the borrower’s primary residence. Home equity lines-of-credit are generally limited to 70% of the property value less any other mortgages. Fixed rate other second mortgages are generally limited to 75% of the property value less any other mortgages. Prior to 2009, home equity loans were originated up to 90% of the property value to our customers where we serviced their first lien mortgage loan. The same underwriting standards are used for home equity lines-of-credit and loans as used for one-to-four family residential mortgage loans. The home equity line-of-credit product carries an interest rate tied to the prime rate published in the Wall Street Journal. The product has a rate ceiling of 18%. Home equity loans with fixed-rate terms typically amortize over a period of up to 20 years. Home equity lines-of-credit provide for an initial draw period of up to five years, with monthly payments of interest calculated on the outstanding balance. At the end of the initial five years, the line may be paid in full or restructured at our then current home equity program. Construction and Land Development Loans The Company has construction loans to builders and developers for the construction of one- to four- and multi-family residential units and to individuals for the construction of their primary or secondary residence. The Company has a limited amount of land loans to developers, primarily for the purpose of developing residential subdivisions. The application process includes a submission of plans, specifications, and costs of the project to be constructed or developed. These items are used as a basis to determine the appraised value of the subject property. Loans are based on the lesser of current appraised value and/or the cost of construction (land plus building). Construction loan agreements generally provide that loan proceeds are disbursed in increments as construction progresses. Outside independent licensed appraisers or title company representatives under a construction loan escrow agreement inspect the progress of the construction of the dwelling before disbursements are made. The Company has construction loans for commercial development projects such as multi-family, apartment and other commercial buildings. These loans generally have an interest-only phase during construction then convert to permanent financing. Disbursements of construction loan funds are at our discretion based on the progress of construction. The maximum loan-to-value ratio limit applicable to these loans is generally 75%. The Company has loans to builders and developers for the development of one-to-four family lots in our market area. These loans have terms of five years or less. Land loans are generally made in amounts up to a maximum loan-to-value ratio of 65% on raw land and up to 75% on developed building lots based upon an independent appraisal. Personal guarantees are obtained for land loans. Loans to individuals for the construction of their residences typically run for up to twelve months and then convert to permanent loans. These construction loans have rates and terms comparable to one-to-four family residential loans offered. During the construction phase, the borrower pays interest only at a fixed rate. The maximum loan-to-value ratio of owner-occupied single-family construction loans is 75%, 80% if the permanent loan has been approved to be sold in the secondary market. Residential construction loans are generally underwritten pursuant to the same guidelines used for originating permanent residential loans. 17 Construction and land lending generally affords the Company an opportunity to receive higher origination and other loan fees. In addition, such loans are generally made for relatively short terms. Nevertheless, construction and land lending to persons other than owner-occupants is generally considered to involve a higher level of credit risk than one-to-four family residential lending due to the concentration of principal in a limited number of loans and borrowers and the effects of general economic conditions on construction projects, real estate developers and managers. In addition, the nature of these loans is such that they are more difficult to evaluate and monitor. Risk of loss on a construction or land loan is dependent largely upon the accuracy of the initial estimate of the property’s value upon completion of the project and the estimated cost (including interest) of the project. If the estimate of value proves to be inaccurate, the Company may be confronted, at or prior to the maturity of the loan, with a project with a value which is insufficient to assure full repayment and/or the possibility of having to make substantial investments to complete and sell the project. Because defaults in repayment may not occur during the construction period, it may be difficult to identify problem loans at an early stage. When loan payments become due, the cash flow from the property may not be adequate to service the debt. In such cases, the Company may be required to modify the terms of the loan. Farmland Loans These loans are primarily secured by farmland located in our market area. Adjustable rate farmland loans have interest rates that generally adjust every one, three or five years in accordance with a designated index and are generally amortized over 15-25years. Fixed-rate farmland loans generally are for terms of up to 15years, although many are amortized over longer periods, and include a balloon payment at maturity. Lending policies on such loans generally limit the maximum loan-to-value ratio to 75% of the lesser of the appraised value or purchase price of the property. While earning higher yields on agricultural mortgage loans than on single-family residential mortgage loans, agricultural-related lending involves a greater degree of risk than single-family residential mortgage loans because of the typically larger loan amounts and potential volatility in the market. In addition, repayments on agricultural loans are substantially dependent on the successful operation of the underlying business and the value of the property collateralizing the loan, both of which are affected by many factors, such as weather and changing market prices, outside the control of the borrower. Finally, some commentators believe that the recent sharp increases in farm land prices could make a price correction more likely. Substantially all farmland loans are underwritten to conform to agency guidelines to qualify for a government guarantee of up to 90% of the original loan amount, which in turn qualifies them to be sold to a variety of investors in the secondary market. Once the government guarantee is secured from Farmers Home Loan Administration, the guarantee covers up to 90% of any loss on the loan. Longer-term fixed-rate agricultural mortgage loans may be sold in the secondary market, which the Company services for the secondary market purchaser. Commercial and Industrial Loans Commercial and industrial loans and lines of credit are originated to small and medium-sized companies in our primary market area. Commercial and industrial loans are generally used for working capital purposes or for acquiring equipment, inventory or furniture. Commercial and industrial loans generally carry a floating-rate indexed to the prime rate as published in The Wall Street Journal and a one-year term. All commercial and industrial loans are secured. When making commercial and industrial loans, the financial statements of the borrower, the lending history of the borrower, the debt service capabilities of the borrower, the projected cash flows of the business, the value of the collateral, if any, and whether the loan is guaranteed by the principals of the borrower are considered. Commercial and industrial loans are generally secured by accounts receivable, inventory, equipment and personal guarantees. Commercial and industrial loans generally have a greater credit risk than residential mortgage loans. Unlike residential mortgage loans, which generally are made on the basis of the borrower’s ability to make repayment from his or her employment and other income, and which are secured by real property whose value tends to be more easily ascertainable, commercial and industrial loans are of higher risk and typically are made on the basis of the borrower’s ability to make repayment from the cash flow of the borrower’s business. As a result, the availability of funds for the repayment of commercial and industrial loans may be substantially dependent on the success of the business itself. Further, the collateral securing the loans may depreciate over time, may be difficult to appraise and may fluctuate in value based on the success of the business. These risks are minimized through underwriting standards and personal guarantees. 18 Agricultural Loans Agricultural operating lines of credit generally have terms of one year and are secured by growing crops, livestock and equipment, and mortgages on the farmland. Intermediate-term loans have terms of 2-7 years and will be secured by machinery and equipment. Generally these loans are extended to farmers in our market area for the purchase of equipment, seed, fertilizer, insecticide and other purposes in connection with agricultural production. The maximum term for equipment secured loans is tied to the useful life of the underlying collateral but generally does not exceed 10years. The interest rate is generally increased with respect to the longer terms loans due to the rate exposure of these loans. The amount of the commitment is based on management’s review of the borrower’s business plan, prior performance, marketability of crops, and current market prices. Recent financial statements are examined and evaluate cash flow analysis and debt-to-net worth, and liquidity ratios. Loans for crop production generally require 75% or more crop insurance coverage. The repayment of agricultural business loans generally is dependent on the successful operation of a farm and can be adversely affected by fluctuations in crop prices, increase in interest rates, and changes in weather conditions. These developments may result in smaller harvests and less income for farmers which may adversely affect such borrower’s ability to repay a loan. Many borrowers also have more than one agricultural business loan outstanding with us. Consequently, an adverse development with respect to one loan or one credit relationship can expose the Company to significantly greater risk of loss compared to an adverse development with respect to a one-to-four family residential mortgage loan. Finally, if the Company forecloses on an agricultural commercial loan, our holding period for the collateral, if any, typically is longer than for one-to-four family residential mortgage loans because there are fewer potential purchasers of the collateral. Consumer Loans The Company has secured and unsecured loans to consumers. However, during recent years, most consumer lending efforts were focused on purchases of indirect automobile loans. In an effort to expand and diversify our loan portfolio and increase the overall yield on our loan portfolio, since 1999 the Company has purchased indirect loans on new and used automobiles located primarily in Cook County, Illinois. Although we do not separately underwrite each purchased loan, we thoroughly review the knowledge and experience of the originators’ management teams, their underwriting standards, and their historical loss rates. Under the loan purchase arrangement, on a monthly basis the seller aggregates indirect automobile loans into separate loan pools. The pools are then segregated into risk categories with each category having predefined limits as to the maximum amounts allowed. Generally, the pools are sold without recourse. The Company receives a listing of the individual loans in the pool, including loan and borrower information prior to funding the purchase but the Company is not generally permitted to substitute loans in a pool or purchase part of a pool. The seller is responsible for dealer relationships and the monitoring of their performance. The seller performs all servicing functions including the collection of principal, interest, and fees as well as repossessions and recoveries. Thus, the Company is not involved in the sale of repossessed vehicles. The Company performs semi-annual reviews of newly purchased loan files and review operational procedures as part of our internal audit function. Consumer loans may entail greater credit risk than residential mortgage loans, particularly in the case of consumer loans which are unsecured or are secured by rapidly depreciable assets, such as automobiles. In addition, consumer loan collections are dependent on the borrower’s continuing financial stability, and thus are more likely to be affected by adverse personal circumstances as well as the economy. Furthermore, the application of various federal and state laws, including bankruptcy and insolvency laws, may limit the amount which can be recovered on such loans. 19 The following tables present the activity in the allowance for loan losses and the recorded investment in loans based on portfolio segment and impairment method for the three and nine months ended September 30, 2013 and 2012, and the year ended December31, 2012: Three Months Ended September 30, 2013 Mortgage Loans on Real Estate 1-4 Family HELOC and
